PER CURIAM.
The plaintiff appeals from summary judgment for the defendant in this action where he alleged he was discharged on the basis of age in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. After nearly 20 years as an employee of the defendant, the plaintiff was terminated in 1979 shortly after reaching the age of 55. After giving the required notice to the Secretary of Labor in accordance with 29 U.S.C. § 626(d), he brought this action.
Both parties conducted discovery after which the defendant filed a motion for summary judgment. The district court held a pretrial conference at which it granted the plaintiff’s motion for an extension of time in which to respond to the motion for summary judgment. When the plaintiff did not submit any affidavits or other response to the motion for summary judgment for some ten weeks following the pretrial conference, the court directed plaintiff’s counsel to submit an affidavit showing his apparent inability to produce an affidavit or other response to the motion. The affidavit filed by plaintiff’s counsel stated that the evidence in support of the allegations of the complaint was in the possession of the defendant and that the defendant had failed to answer interrogatories fully.
The district court then granted summary judgment for the defendant and filed an opinion in which he stated that the plaintiff *206had failed to establish a prima facie case of age discrimination. The district court referred to the plaintiff’s deposition in which he stated that he knew of no other reason why he was terminated except his age, but offered no evidentiary support for his conclusion that age was the cause of his discharge. The affidavit which the defendant had filed in support of its motion for summary judgment described a number of inadequacies which the defendant had found in plaintiff’s work and set forth specific instances in which the defendant had considered the plaintiff’s job performance unsatisfactory. The district court concluded that the conclusory statement of plaintiff’s deposition concerning his discharge was not sufficient to withstand a motion for summary judgment supported by the affidavit of the defendant and that plaintiff’s failure to respond as required by Rule 56(e), Fed.R. Civ.P., or to file an affidavit sufficient to satisfy Rule 56(f) made summary judgment appropriate.
The plaintiff did nothing more than state his conclusion that he was terminated because of his age. To permit this single statement to constitute a prima facie case would place on employers a burden which Congress never intended. There is no automatic presumption that every termination of an employee between the ages of 40 and 70 results in a violation of the Age Discrimination in Employment Act. Yet to permit a plaintiff to shift the burden to the defendant of justifying a termination on such a conclusory statement would have this effect. See Sahadi v. Reynolds Chemical, 636 F.2d 1116, 1118 (6th Cir. 1980); Ackerman v. Diamond Shamrock, 670 F.2d 66 (6th Cir. 1982).
The judgment of the district court is affirmed.